Citation Nr: 0213388	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  98-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to December 17, 1998, 
for the award of a 30 percent evaluation for the service-
connected allergic rhinitis and sinusitis.

(The issue of entitlement to an increased evaluation for 
service-connected allergic rhinitis and sinusitis, will be 
the subject of a later decision.) 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1976 
and from January 1982 to June 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
an increased evaluation of 30 percent for service-connected 
allergic rhinitis and sinusitis, effective from December 17, 
1998 through July 29, 1999.  A notice of disagreement was 
received in February 2001; a statement of the case was issued 
in March 2001; and a substantive appeal was received in May 
2001.  The veteran testified at a hearing before the 
undersigned at the RO in June 1999 (pursuant to his appeal in 
the claim for an increased evaluation for allergic rhinitis 
and sinusitis).

The Board is undertaking additional development on the issue 
entitlement to an increased evaluation for service-connected 
allergic rhinitis and sinusitis pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response thereto, the Board will prepare 
a separate decision addressing that issue.



FINDINGS OF FACT

1. The veteran honorably retired from active military service 
on June 30, 1997.  

2. The veteran filed a claim for an increased evaluation for 
service-connected allergic rhinitis with sinusitis, which 
was received by VA on July 8, 1997.  

3. It was factually ascertainable back to July 1, 1997, the 
date after retirement from active military service, that 
there had been an increase in the disability resulting 
from the veteran's service-connected allergic rhinitis 
with sinusitis.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of July 1, 
1997, for assignment of a 30 percent evaluation for service-
connected allergic rhinitis with sinusitis have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA and 
post-service military treatment records, and statements and 
testimony from the veteran.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the veteran with the 
claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an earlier effective date for increased 
evaluation.  The discussions in the rating decision and 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in a letter, dated in March 
2001, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claim as well 
as the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was provided with notice of the provisions of the 
VCAA in this March 2001 letter, which included descriptions 
of the Duty to Notify and Duty to Assist, indicated what the 
evidence must show, what evidence was needed, and what VA 
would do to help the veteran.  The Board, therefore, finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his for further argument.  See generally Sutton v. Brown, 
9 Vet.App. 553 (1996); Bernard v. Brown, 4 Vet.App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992).  

In addition, as the benefit sought is granted below, further 
development or notice would only serve to delay a final 
decision beneficial to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual Background

In July 1980, the veteran filed an original claim for service 
connection for allergic rhinitis.  By rating decision, in 
September 1980, the RO granted service connection for 
allergic rhinitis with sinusitis with a 10 percent 
evaluation, effective from October 16, 1978.  

The veteran returned to active duty in January 1982.  The 
veteran's DD Form 214 notes an honorable retirement, 
effective June 30, 1997.  The veteran's claim for service 
connection for allergic rhinitis with sinusitis was received 
on July 8, 1997, and the veteran noted that he had been 
previously rated at 10 percent for this condition.

Treatment records in April 1997 noted small polyps in the 
right ethmoid and maxillary sinuses.  Multiple polyps on the 
right were again noted in December 1998.  At that time, it 
was noted that the polyps were last removed in October 1996. 

A VA examination was conducted in August 1997.  The veteran 
reported that he was currently employed and had not lost time 
from his employment.  The veteran reported that he began 
having symptoms of allergic rhinitis during service in 
Vietnam in the 1970s and underwent a polypectomy.  The 
veteran continued to have recurrent symptoms of runny nose, 
watery eyes, and nasal congestion and used medication to 
treat his symptoms.  Physical examination showed the external 
nose to be normal, the sinuses nontender, oropharynx clear, 
and the throat normal.  The veteran's nasal passages revealed 
enlarged nasal turbinates and clear drainage.  A diagnosis of 
allergic rhinitis was reported.  

By rating decision in November 1997, the veteran's 10 percent 
evaluation for service-connected allergic rhinitis with 
sinusitis was restored and continued, effective July 1, 1997.  
In his NOD and substantive appeal, the veteran argued that 
a 30 percent evaluation was warranted as he had polyps.  

A "huge" right polyp was noted in March 1999 and 
septoplasty and bilateral polypectomy were performed in March 
1999.  VA outpatient treatment records in April 1999 noted 
total obstruction and follow-up status post septoplasty and 
polypectomy.  Computed tomography (CT) scan in May 1999 was 
consistent with allergic fungal sinusitis.  A right polypoid 
was noted.  

At the June 1999 hearing before the undersigned at the RO, 
the veteran testified that he was constantly congested and 
had constant pain in his maxillary and ethmoid sinuses.  
Transcript p. 2.  He stated that he had surgery in March for 
this condition and was scheduled for surgery at the end of 
the month to remove polyps that had recurred.  Transcript pp. 
2-3.  The veteran stated that he was required to go through a 
regimen of antibiotics twice per year and had crusting of his 
sinuses.  Transcript p. 3.  

In a February 2001 letter, the otolaryngology chief at the 
Air Force Base noted that the veteran's allergic fungal 
sinusitis had probably begun with the appearance of his 
unilateral nasal polyps, which began in the early 1980s.  

In his February 2001 notice of disagreement, the veteran 
stated that he was initially treated for unilateral sinus 
polyps in 1984-1985 and had surgery to remove polyps in 1995.  
He reported that the polyps recurred following this surgery.  

Analysis

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  However, in 
cases involving a claim for an increased evaluation, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

The July 1997 claim is interpreted as a claim for an 
increased evaluation, as the veteran had already been granted 
service connection for allergic rhinitis with sinusitis, 
effective October 16, 1978.  No payment of compensation had 
been made on this adjudicated service-connected disability 
during the veteran's active service from January 1982 to June 
1997.  The 30 percent evaluation was granted, effective 
December 17, 1998, as the RO found that was the date the 
evidence first showed evidence of polyps in the right sinus.  
See 38 C.F.R. § 4.97, Diagnostic Code 6522.  The Board notes 
that an April 1997 treatment record, albeit prior to 
discharge from service, reported a small polyp in the right 
sinuses.  The VA examination in August 1997 did not note any 
current polyps, but multiple polyps were again noted in 
December 1998.  No polypectomy was performed between April 
1997 and December 1998 (although one was performed later in 
March 1999).  Further, the February 2001 letter from the 
otolaryngology chief noted that the polyps began in the early 
1980s.  After reviewing these items of evidence, the Board 
believes that there is some reasonable doubt as to whether 
polyps were present prior to December 17, 1998.  Again, an 
April 1997 medical record documented a polyp.  Under these 
circumstances, such reasonable doubt must be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  Accordingly, the 
Board finds that the effective date for the 30 percent 
evaluation should be the date following his discharge from 
service, or July 1, 1997.  


ORDER

Entitlement to an effective date of July 1, 1997, for the 
award of a 30 percent evaluation for the service-connected 
allergic rhinitis and sinusitis, is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

